 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE
 8
 9    KING COUNTY,                                               Case No. C18-758RSL

10                           Plaintiff,                          ORDER CONTINUING
11                      v.                                       STAY

12    BP PLC, et al.,
13                           Defendants.
14
15         This matter comes before the Court on the “Joint Status Report” filed by the parties on
16 June 28, 2021. Dkt. # 172. The parties have jointly proposed that the Court “continue the stay in
17 this matter and direct the parties to submit a further joint status report, including a proposal for
18 next steps, to the Court by July 6, 2021.” Id. The parties assert that they have been discussing
19 next steps for proceedings in this case in light of the Supreme Court’s denial of the petition for a
20 writ of certiorari in the Ninth Circuit’s decision in City of Oakland v. BP PLC, No. 18-16663.
21 See Chevron Corp. v. City of Oakland, No. 20-1089, at *1 (U.S. June 14, 2021).
22         Finding good cause, IT IS HEREBY ORDERED that the stay in this case be continued.
23 IT IS FURTHER ORDERED that the parties file a joint status report regarding next steps for
24 this matter by July 6, 2021.
25         IT IS SO ORDERED.
26
27
28

     ORDER CONTINUING STAY - 1
 1        DATED this 29th day of June, 2021.
 2
 3
 4                                             A
                                               Robert S. Lasnik
 5                                             United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER CONTINUING STAY - 2
